El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El día 22 de abril de 1912, la Corte de Distrito de Ponce dictó sentencia en este caso en contra del demandado, con imposición de “las costas” al mismo. El 31 de julio de 1912, *58o sea después del término en que se dictó, el demandante soli-citó de la corte que ordenara la enmienda de la sentencia agregando después del vocablo “costas,” las palabras “de-sembolsos y honorarios de abogado” que habían sido omiti-das por el secretario al registrarla, La corte, el 28 de agosto de 1912, resolvió no haber lugar a ordenar la enmienda soli-citada, y contra esa resolución de la corte se interpuso el presente recurso de apelación.
Expuestos los anteriores hechos, debemos concluir que, siendo este caso enteramente igual al de Marvin and Jones, Inc. v. Torres et al. (pág. 48), que acabamos de decidir, debe regirse por los mismos principios establecidos en la opinión del tribunal emitida para fundar la sentencia dictada en dicho caso.
En tal virtud, el recurso debe declararse sin lugar y con-firmarse la resolución apelada de 28 de agosto de 1912.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.